Filed Pursuant to Rule 424(b)(5) Registration No. 333-163301 PROSPECTUS SUPPLEMENT TO PROSPECTUS DATED DECEMBER 21, 2009 Active Power, Inc. 14,336,912 Shares Common Stock $0.68 per share Active Power, Inc. is selling 14,336,912 shares of its common stock in this offering to two investors pursuant to this prospectus supplement and the accompanying prospectus.We are offering to sell the securities being offered pursuant to this prospectus directly to such investors without the use of an underwriter, dealer or agent, and therefore no discounts, concessions or commissions will be paid. Our common stock is listed on The Nasdaq Global Market under the symbol “ACPW.”On March 6, 2012, the last reported sale price of our common stock on The Nasdaq Global Market was $0.70 per share. As of March 7, 2012, the aggregate value of our outstanding common stock held by non-affiliates was approximately $39,288,020, based on 81,090,323 shares of outstanding common stock, of which 56,125,743 are held by non-affiliates, and a price of $0.70 per share based on the closing sale price of our common stock on March 6, 2012 as reported by The Nasdaq Global Market. We have not offered any securities pursuant to General Instruction I.B.6 of Form S-3 during the prior 12-month period that ends on and includes the date of this prospectus supplement. INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK.SEE "RISK FACTORS" BEGINNING ON PAGE S-4 OF THIS PROSPECTUS SUPPLEMENT.YOU SHOULD READ THIS PROSPECTUS SUPPLEMENT, THE ACCOMPANYING PROSPECTUS, AND THE DOCUMENTS INCORPORATED BY REFERENCE INTO THIS PROSPECTUS SUPPLEMENT AND THE ACCOMPANYING PROSPECTUS CAREFULLY BEFORE YOU MAKE YOUR INVESTMENT DECISION. Per Share Total Offering price $ $ Proceeds, before expenses, to us $ $ Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement or the accompanying prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is March 7, 2012 TABLE OF CONTENTS PROSPECTUS SUPPLEMENT Page Where You Can Find More Information S-i About this Prospectus S-ii Prospectus Supplement Summary S-iii Note Regarding Forward-Looking Statements S-1 Securities We May Offer S-3 Risk Factors
